Name: Commission Regulation (EEC) No 2151/86 of 9 July 1986 on the supply of various consignments of cereals and rice to Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 7. 86 Official Journal of the European Communities No L 188/23 COMMISSION REGULATION (EEC) No 2151/86 of 9 July 1986 on the supply of various consignments of cereals and rice to Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) . No 3768/85 (*), and in particular Article 25 thereof, Whereas, by its Decision of 24 April 1986 on the supply of food aid to Mozambique the Commission allocated to the latter country 32 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1986. For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 352, 14. 12. 1982, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . &lt;4) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( «) OJ No L 362, 31 . 12. 1985, p. 8 . (*) OJ No L 192, 26. 7. 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 188/24 Official Journal of the European Communities 10. 7. 86 ANNEX I 1 . Programme : 1986 2. Recipient : IMBEC, E.E., CP 4229, Maputo  destinado aos desvios n ° 125 da Empresa do Abas ­ tecimento da Cidade de Maputo e n ° 32 da Companhia Industrial da Matola  telex 6-206 IMBEC MO MAPUTO 3 . Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5. Total quantity : 21 000 tonnes 6. Number of lots : 3  No 1 : 12 000 tonnes  No 2 : 5 000 tonnes  No 3 : 4 000 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex : OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process. The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk + for  lot 1 : 250 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  lot 2 : 104 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 100 needles and sufficient twine  lot 3 : 83 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 100 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'TRIGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  No 1 : 12 000 tonnes : Maputo  No 2 : 5 000 tonnes : Beira  No 3 : 4 000 tonnes : Nacala 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 July 1986 16. Shipment period : 10 to 31 August 1986. 17. Security : 10 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : M. A. Marongiu, Delegado CCE na RPM, Maputo, Telex 6-146 CCE MO. 10 . 7. 86 Official Journal of the European Communities No L 188/25 ANNEX II 1 . Programme : 1986 2. Recipient : IMBEC, E.E., CP 4229, Maputo, destinado aos desvios n ° 125 da Empresa do Abaste ­ cimento da Cidade de Maputo e n ° 32 da Companhia Industrial da Matola  Telex 6-206 IMBEC MO MAPUTO 3. Place or country of destination : Mozambique 4. Product to be niobilized : wholly milled round grain rice (non-parboiled) . 5 . Total quantity : 3 793 tonnes (1 1 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Maputo 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 21 July 1986 16. Shipment period : 10 to 31 August 1986 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The successful tenderer shall send a copy of the shipping documents to the following address : M. A. Marongiu, Delegado CCE na RPM, Maputo, Telex 6  146 CCE MO.